DETAILED ACTION
Claims 1-20 are pending.
The Office Action is responsive to the communication filed on 5/10/2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive.  

Regarding claims 1-20, the applicant argues that the cited references do not teach or suggest the claim limitations with respect to independent claim 1 below.  Independent claims 8 and 15 are substantially similar to independent claim 1.  Dependent claims 2-7, 9-14, and 16-20 depend, directly or indirectly, from independent claims 1, 8, and 15, respectively.  The Examiner 
determine an operational parameter of the first electronic tool, wherein the operational parameter includes at least one selected from the group of (see, e.g., Valentini: “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067)
a current draw being above a threshold and
a selected mode, and (Applicant’s arguments are directed to Valentini and Suzuki not teaching or suggesting a selected mode; Examiner respectfully disagrees; Valentine teaches a type and age of a mounted working element and such information is a selected mode for the tool operation; in other words, if a user mounts a cotton fabric polishing pad on the tool then the user has selected a particular mode of operation for the tool; if Applicant intends for selected mode to have a particular meaning, Examiner recommends amending the claim to state the same; see, e.g., Valentini: “type or age of a currently mounted working element of the tool,” paragraph 0025; “a type and age of a currently mounted working element, e.g. abrasive sheet material (paper or a fabric) 
transmit a control signal based on the operational parameter via the first wireless communication hardware; and (Applicant’s arguments are directed to Valentini and Suzuki not teachings or suggesting transmitting a control signal based on the operational parameter; Examiner respectfully disagrees; Valentini describes transmitting digital data signals with a payload of the characteristics (see, e.g., paragraphs 0016, 0058, 0078); in other words, the transmitted digital data signal in Valentini is based on the characteristics retrieved by the sensors;  if Applicant intends for based on the operational parameter to have a particular meaning, Examiner recommends amending the claim to state the same; Valentini: “The characteristics retrieved by the one or more sensors of the tool are then transmitted to the vacuum cleaner as the information regarding the tool's characteristics and/or its current use either directly or after pre-processing.” Paragraph 0033)
Accordingly, applicant’s arguments are not persuasive since the cited prior art describe the limitations in these claims.
For at least these reasons, the rejection of the claims is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 6, 8-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0100724 (Valentini) in view of U.S. Patent Application Publication No. 2017/0193761 (Suzuki).


Claim 1:
	The cited prior art describes a system for tool communication, the system comprising: (Valentini: “In order to optimize operation of the vacuum cleaner based on the characteristics of the tool and/or its current use, the vacuum cleaner includes a reception mechanism for receiving information regarding characteristics of the tool and/or its current use, a processing and calculation mechanism for processing the received information and for calculating a correction signal for at least one of the vacuum cleaner's operation parameters based on the received information, and an adjustment mechanism for adjusting the at least one operation parameter based on the calculated correction signal.” abstract)
a first electronic tool that includes (Valentini: see the tool 2 as illustrated in figure 1 and as described in paragraph 0050)

Valentini does not explicitly describe the tool components as described below.  However, Suzuki teaches the tool components as described below.  
an activation input, (Suzuki: see the trigger switch 14 as illustrated in figure 1 and as described in paragraph 0055)
a first motor, (Valentini: see the tool’s motor as described in paragraphs 0021, 0022, 0052; “The fan can be actuated by a motor (not shown) of the tool 2 during its intended operation. Hence, the motor can actuate the working element 4 as well as the extraction device 5. The motor of the tool 2 can be an electric or a pneumatic motor. In the examples of FIGS. 1 and 2 the motor is an electric motor. Of course, the fan could be actuated by an additional motor separate from the motor for actuating the working element 4.” Paragraph 0052)
a first wireless communication hardware, (Valentini: see the transmission mechanism 22 as illustrated in figure 1 and as described in paragraph 0078; “In order to allow the reception mechanism 13 of the vacuum cleaner 1 to actually receive information regarding the tool 2 and/or its current use, it is necessary that the tool 2 is provided with respective transmission mechanism 22, which are adapted for transmitting the information regarding the characteristics of the tool 2 and/or its current use via the data connection link 14. If the data connection link 14 provides for a wireless information transmission, the transmission mechanism 22 have to be adapted for transmitting the information in a wireless manner such that the respective reception mechanism 13 of the vacuum cleaner 1 are able to receive the information.” Paragraph 0078)
a first electronic controller including a first electronic processor that is communicatively coupled to a first memory, the activation input, the first motor, and the first wireless communication hardware, (Suzuki: see the controller 11 including a CPU 11a and connected to a memory 11b, the switch 14, the motor 12, and the communication adapter 7 as illustrated in figure 1 and as described in paragraph 0057; “The controller 11 comprises a microcomputer that comprises a CPU 11a and a memory 11b. The memory 11b comprises a semiconductor memory, such as a RAM, a ROM, and a flash memory. The memory 11b stores various programs and data, in order to achieve various functions of the electric working machine 2. The various functions provided to the electric working machine 2 can be achieved through execution of various programs stored in the memory 11b by the CPU 11a.” paragraph 0057)
wherein the first memory of the first electronic tool includes instructions that, when executed by the first electronic processor, cause the first electronic controller to: (Suzuki: “The controller 11 comprises a microcomputer that comprises a CPU 11a and a memory 11b. The memory 11b comprises a semiconductor memory, such as a RAM, a ROM, and a flash memory. The memory 11b stores various programs and data, in order to achieve various functions of the electric working machine 2. The various functions provided to the electric working machine 2 can be achieved through execution of various programs stored in the memory 11b by the CPU 11a.” paragraph 0057)
determine an operational parameter of the first electronic tool, wherein the operational parameter includes at least one selected from the group of (Valentini: “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067)
a current draw being above a threshold and
a selected mode, and (Valentini: “type or age of a currently mounted working element of the tool,” paragraph 0025; “a type and age of a currently mounted working element, e.g. abrasive sheet material (paper or a fabric) with a certain granulation, certain type of polishing pad (cotton, micro fiber, wool), etc.” paragraph 0028)
transmit a control signal based on the operational parameter via the first wireless communication hardware; and (Valentini: “The characteristics retrieved by the one or more sensors of the tool are then transmitted to the vacuum cleaner as the information regarding the tool's characteristics and/or its current use either directly or after pre-processing.” Paragraph 0033)
a second electronic tool that includes  (Valentini: see the vacuum cleaner 1 as illustrated in figure 1 and as described in paragraph 0050)
a second wireless communication hardware, (Valentini: see the reception mechanism 13 as illustrated in figure 1 and as described in paragraph 0058; “The link 14 can comprise one or more electric cables, optical fibers or can be realized as a wireless data communication link.” Paragraph 0058; “The reception mechanism 13 can be realized by the data communication interface 41, for example for a wireless data communication, located anywhere in the upper part 30a of the casing.” Paragraph 0085)
a second electronic controller including a second electronic processor that is communicatively coupled to a second memory and the second wireless communication hardware, (Valentini: see the internal control unit 38 as illustrated in figure 3 and as described in paragraph 0084; “The control unit 38 can include a printed circuit board 39 with a number of electrical and electronic components located thereon and electrically connected via the circuit paths located on the printed circuit board 39. The components can comprise, for example, a microprocessor 40 with an internal and/or external storage device, and a data communication interface 41. A computer program can be executed on the microprocessor 40.” Paragraph 0084; “The control unit may comprise a microprocessor on which a computer program can run, which is programmed to realize all steps of the control method according to the present invention if it is processed on the microprocessor.” Paragraph 0036; “The vacuum cleaner 1 can comprise a microprocessor, on which a computer program is executable. The computer program can be programmed in order to perform the processing of the received information and the calculation of the correction signal 16. The program can also be programmed in order to adjust the at least one operation parameter and update the operation signal(s) 18, 18′ based on the correction signal 16. The reception mechanism 13 can include a receiver or a transceiver, which provides the microprocessor with the information received from the tool 2.” Paragraph 0060)
wherein the second memory of the second electronic tool includes instructions that, when executed by the second electronic processor, cause the second electronic controller to: (Valentini: see the internal control unit 38 with a storage device as illustrated in figure 3 and as described in paragraph 0084; “The control unit 38 can include a printed circuit board 39 with a number of electrical and electronic components located thereon and electrically connected via the circuit paths located on the printed circuit board 39. The components can comprise, for example, a microprocessor 40 with an internal and/or external storage device, and a data communication interface 41. A computer program can be executed on the microprocessor 40.” Paragraph 0084)
in response to receiving the control signal based on the operational parameter of the first electronic tool via the second wireless communication hardware of the second electronic tool, control the second electronic tool according to the operational parameter. (Valentini: “If such information can be received (“yes”), it is received in functional block 54 and then forwarded to the processing and calculation mechanism 15. In functional block 56 the processing and calculation mechanism 15 process the received information and calculate the correction signal 16 for the at least one operation parameter of the vacuum cleaner 1 based on the received information. In functional block 58 the correction signal 16 is forwarded to the adjustment mechanism 17, which in functional block 60 perform correction the operation signal designated for one or more entities 8, 12 of the vacuum cleaner 1, in order to operate the vacuum cleaner 1 under the at least one corrected operation parameter with the at least one corrected operation signal 18, 18′. In functional block 62 the corrected operation signal 18, 18′ is forwarded to the entities 8, 12 of the vacuum cleaner 1. For example, if the corrected operation signal is provided to a control unit, like control unit 38, for controlling the speed of the motor 8, the motor speed can be adapted depending on the received information.” Paragraph 0094; “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067; “a current speed of the motor 8 of the tool 2” paragraph 0070)
One of ordinary skill in the art would have recognized that applying the known technique of Valentini, namely, operational control of a vacuum system from a power tool, with the known techniques of Suzuki, namely, a communication adapter between a working machine and a dust collector, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Valentini to provide information for determining how to control the vacuum system with the teachings of Suzuki to include various components in the working tool would have been recognized by those of ordinary skill in the art as resulting in an improved tool communication system (i.e., controlling the vacuum system using various information communicated by a tool of Valentini based on the teachings of data communication between a tool and a vacuum in Suzuki).

Claim 2:
Valentini does not explicitly describe the tool components as described below.  However, Suzuki teaches the tool components as described below.  
The cited prior art describes the system of claim 1, 
wherein the first electronic controller is further configured to (Suzuki: see the controller 11 including a CPU 11a and connected to a memory 11b, the switch 14, the motor 12, and the communication adapter 7 as illustrated in figure 1 and as described in paragraph 0057; “The controller 11 comprises a microcomputer that comprises a CPU 11a and a memory 11b. The memory 11b comprises a semiconductor memory, such as a RAM, a ROM, and a flash memory. The memory 11b stores various programs and data, in order to achieve various functions of the electric working machine 2. The various functions provided to the electric working machine 2 can be achieved through execution of various programs stored in the memory 11b by the CPU 11a.” paragraph 0057)
determine an operational state of the first electronic tool, and (Valentini: “The tool could be equipped with one or more sensors adapted for determining current characteristics of the tool and/or its current use.” Paragraph 0033; “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067)
send, in response to the operational state determined for the first electronic tool, an activation signal to the second electronic controller via the second wireless communication hardware, and (Valentini: “Then, at functional block 52 it is interrogated whether information regarding the characteristics of a tool 2 and/or its current use can be received by the reception mechanism 13 of the vacuum cleaner 1.” Paragraph 0094; “The characteristics retrieved by the one or more sensors of the tool are then transmitted to the vacuum cleaner as the information regarding the tool's characteristics and/or its current use either directly or after pre-processing.” Paragraph 0033)
wherein the second electronic controller is further configured to control the second electronic tool in response the activation signal. (Valentini: “If in functional block 52 it is determined that there is no information to be received by the reception mechanism 13 (“no”), the method jumps directly to functional block 64. In that case the vacuum cleaner 1 is operated in a conventional manner based on the non-corrected operation parameters. In this case the vacuum cleaner 1 operates just the same way as a conventional vacuum cleaner would operate.” Paragraph 0095)
Valentini and Suzuki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 6:
The cited prior art describes the system of claim 1, 
wherein the first electronic tool determines a second operational parameter of the first electronic tool and (Valentini: see various information that can be utilized as described in paragraphs 0067-0075; “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067; “a current speed of the motor 8 of the tool 2” paragraph 0070; “an amount of dust per time unit currently generated by the tool 2” paragraph 0072; “The amount of dust per time unit currently generated by the tool 2 during operation can also be determined by appropriate sensor devices (e.g. an optical sensor, etc.) located in the dust extraction device 5 and/or the connection element 6 of the tool 2.” Paragraph 0077)
transmits a second control signal based on the second operational parameter via the first wireless communication hardware; and (Valentini: “The characteristics retrieved by the one or more sensors of the tool are then transmitted to the vacuum cleaner as the information regarding the tool's characteristics and/or its current use either directly or after pre-processing.” Paragraph 0033)
in response to receiving the second control signal from the first electronic tool, the second electronic tool adjusts the operation of the second electronic tool based on the second operational parameter. (Valentini: “If such information can be received (“yes”), it is received in functional block 54 and then forwarded to the processing and calculation mechanism 15. In functional block 56 the processing and calculation mechanism 15 process the received information and calculate the correction signal 16 for the at least one operation parameter of the vacuum cleaner 1 based on the received information. In functional block 58 the correction signal 16 is forwarded to the adjustment mechanism 17, which in functional block 60 perform correction the operation signal designated for one or more entities 8, 12 of the vacuum cleaner 1, in order to operate the vacuum cleaner 1 under the at least one corrected operation parameter with the at least one corrected operation signal 18, 18′. In functional block 62 the corrected operation signal 18, 18′ is forwarded to the entities 8, 12 of the vacuum cleaner 1. For example, if the corrected operation signal is provided to a control unit, like control unit 38, for controlling the speed of the motor 8, the motor speed can be adapted depending on the received information.” Paragraph 0094; “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067; “a current speed of the motor 8 of the tool 2” paragraph 0070)

Claim 8:
	The cited prior art describes a method for controlling a second electronic tool operation by a first electronic tool, the method comprising: (Valentini: “In order to optimize operation of the vacuum cleaner based on the characteristics of the tool and/or its current use, the vacuum cleaner includes a reception mechanism for receiving information regarding characteristics of the tool and/or its current use, a processing and calculation mechanism for processing the received information and for calculating a correction signal for at least one of the vacuum cleaner's operation parameters based on the received information, and an adjustment mechanism for adjusting the at least one operation parameter based on the calculated correction signal.” abstract)

Valentini does not explicitly describe the tool components as described below.  However, Suzuki teaches the tool components as described below.  
determining, by a first electronic controller of a first electronic tool, an operational parameter of the first electronic tool, (Valentini: “The current speed of the motor 8 of the tool 2 can be determined by appropriate sensor devices (e.g. a Hall-Effect sensor, a magnetic sensor, an optical sensor, etc.) located in the tool 2.” Paragraph 0077; ; “The amount of dust per time unit currently generated by the tool 2 during operation can also be determined by appropriate sensor devices (e.g. an optical sensor, etc.) located in the dust extraction device 5 and/or the connection element 6 of the tool 2.” Paragraph 0077; “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067; “a current speed of the motor 8 of the tool 2” paragraph 0070; Suzuki: see the controller 11 including a CPU 11a and connected to a memory 11b, the switch 14, the motor 12, and the communication adapter 7 as illustrated in figure 1 and as described in paragraph 0057; “The controller 11 comprises a microcomputer that comprises a CPU 11a and a memory 11b. The memory 11b comprises a semiconductor memory, such as a RAM, a ROM, and a flash memory. The memory 11b stores various programs and data, in order to achieve various functions of the electric working machine 2. The various functions provided to the electric working machine 2 can be achieved through execution of various programs stored in the memory 11b by the CPU 11a.” paragraph 0057)
wherein the operational parameter includes at least one selected from the group of (Valentini: “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067)
a current draw being above a threshold and
a selected mode, and (Valentini: “type or age of a currently mounted working element of the tool,” paragraph 0025; “a type and age of a currently mounted working element, e.g. abrasive sheet material (paper or a fabric) with a certain granulation, certain type of polishing pad (cotton, micro fiber, wool), etc.” paragraph 0028)
transmitting, by the first electronic controller, a control signal based on the operational parameter via a first wireless communication hardware of the first electronic tool; and (Valentini: “The characteristics retrieved by the one or more sensors of the tool are then transmitted to the vacuum cleaner as the information regarding the tool's characteristics and/or its current use either directly or after pre-processing.” Paragraph 0033; see the transmission mechanism 22 as illustrated in figure 1 and as described in paragraph 0078; “In order to allow the reception mechanism 13 of the vacuum cleaner 1 to actually receive information regarding the tool 2 and/or its current use, it is necessary that the tool 2 is provided with respective transmission mechanism 22, which are adapted for transmitting the information regarding the characteristics of the tool 2 and/or its current use via the data connection link 14. If the data connection link 14 provides for a wireless information transmission, the transmission mechanism 22 have to be adapted for transmitting the information in a wireless manner such that the respective reception mechanism 13 of the vacuum cleaner 1 are able to receive the information.” Paragraph 0078; Suzuki: see the controller 11 including a CPU 11a and connected to a memory 11b, the switch 14, the motor 12, and the communication adapter 7 as illustrated in figure 1 and as described in paragraph 0057; “The controller 11 comprises a microcomputer that comprises a CPU 11a and a memory 11b. The memory 11b comprises a semiconductor memory, such as a RAM, a ROM, and a flash memory. The memory 11b stores various programs and data, in order to achieve various functions of the electric working machine 2. The various functions provided to the electric working machine 2 can be achieved through execution of various programs stored in the memory 11b by the CPU 11a.” paragraph 0057)
in response to receiving the control signal based on the operational parameter of the first electronic tool via a second wireless communication hardware of a second electronic tool, controlling, by a second electronic controller of the second electronic tool, the second electronic tool according to the operational parameter of the first electronic tool. (Valentini: “If such information can be received (“yes”), it is received in functional block 54 and then forwarded to the processing and calculation mechanism 15. In functional block 56 the processing and calculation mechanism 15 process the received information and calculate the correction signal 16 for the at least one operation parameter of the vacuum cleaner 1 based on the received information. In functional block 58 the correction signal 16 is forwarded to the adjustment mechanism 17, which in functional block 60 perform correction the operation signal designated for one or more entities 8, 12 of the vacuum cleaner 1, in order to operate the vacuum cleaner 1 under the at least one corrected operation parameter with the at least one corrected operation signal 18, 18′. In functional block 62 the corrected operation signal 18, 18′ is forwarded to the entities 8, 12 of the vacuum cleaner 1. For example, if the corrected operation signal is provided to a control unit, like control unit 38, for controlling the speed of the motor 8, the motor speed can be adapted depending on the received information.” Paragraph 0094; “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067; “a current speed of the motor 8 of the tool 2” paragraph 0070; see the reception mechanism 13 as illustrated in figure 1 and as described in paragraph 0058; “The link 14 can comprise one or more electric cables, optical fibers or can be realized as a wireless data communication link.” Paragraph 0058; “The reception mechanism 13 can be realized by the data communication interface 41, for example for a wireless data communication, located anywhere in the upper part 30a of the casing.” Paragraph 0085; see the internal control unit 38 as illustrated in figure 3 and as described in paragraph 0084; “The control unit 38 can include a printed circuit board 39 with a number of electrical and electronic components located thereon and electrically connected via the circuit paths located on the printed circuit board 39. The components can comprise, for example, a microprocessor 40 with an internal and/or external storage device, and a data communication interface 41. A computer program can be executed on the microprocessor 40.” Paragraph 0084; “The control unit may comprise a microprocessor on which a computer program can run, which is programmed to realize all steps of the control method according to the present invention if it is processed on the microprocessor.” Paragraph 0036; “The vacuum cleaner 1 can comprise a microprocessor, on which a computer program is executable. The computer program can be programmed in order to perform the processing of the received information and the calculation of the correction signal 16. The program can also be programmed in order to adjust the at least one operation parameter and update the operation signal(s) 18, 18′ based on the correction signal 16. The reception mechanism 13 can include a receiver or a transceiver, which provides the microprocessor with the information received from the tool 2.” Paragraph 0060)
Valentini and Suzuki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 9:
Valentini does not explicitly describe the tool components as described below.  However, Suzuki teaches the tool components as described below.  
The cited prior art describes the method of claim 8, further comprising: 
determining, by the first electronic controller, an operational state of the first electronic tool, and (Valentini: “The tool could be equipped with one or more sensors adapted for determining current characteristics of the tool and/or its current use.” Paragraph 0033; “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067; Suzuki: see the controller 11 including a CPU 11a and connected to a memory 11b, the switch 14, the motor 12, and the communication adapter 7 as illustrated in figure 1 and as described in paragraph 0057; “The controller 11 comprises a microcomputer that comprises a CPU 11a and a memory 11b. The memory 11b comprises a semiconductor memory, such as a RAM, a ROM, and a flash memory. The memory 11b stores various programs and data, in order to achieve various functions of the electric working machine 2. The various functions provided to the electric working machine 2 can be achieved through execution of various programs stored in the memory 11b by the CPU 11a.” paragraph 0057)
sending, in response to determining the operational state, an activation signal to the second electronic controller via the second wireless communication hardware, and (Valentini: “Then, at functional block 52 it is interrogated whether information regarding the characteristics of a tool 2 and/or its current use can be received by the reception mechanism 13 of the vacuum cleaner 1.” Paragraph 0094; “The characteristics retrieved by the one or more sensors of the tool are then transmitted to the vacuum cleaner as the information regarding the tool's characteristics and/or its current use either directly or after pre-processing.” Paragraph 0033)
wherein controlling the second electronic tool, by the second electronic controller, further includes controlling the second electronic tool in response to the activation signal. (Valentini: “If in functional block 52 it is determined that there is no information to be received by the reception mechanism 13 (“no”), the method jumps directly to functional block 64. In that case the vacuum cleaner 1 is operated in a conventional manner based on the non-corrected operation parameters. In this case the vacuum cleaner 1 operates just the same way as a conventional vacuum cleaner would operate.” Paragraph 0095)
Valentini and Suzuki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 13:
The cited prior art describes the method of claim 8, 
wherein the first electronic tool determines a second operational parameter of the first electronic tool and (Valentini: see various information that can be utilized as described in paragraphs 0067-0075; “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067; “a current speed of the motor 8 of the tool 2” paragraph 0070; “an amount of dust per time unit currently generated by the tool 2” paragraph 0072; “The amount of dust per time unit currently generated by the tool 2 during operation can also be determined by appropriate sensor devices (e.g. an optical sensor, etc.) located in the dust extraction device 5 and/or the connection element 6 of the tool 2.” Paragraph 0077)
transmits a second control signal based on the second operational parameter via the first wireless communication hardware; and (Valentini: “The characteristics retrieved by the one or more sensors of the tool are then transmitted to the vacuum cleaner as the information regarding the tool's characteristics and/or its current use either directly or after pre-processing.” Paragraph 0033)
in response to receiving the second control signal from the first electronic tool, the second electronic tool adjusts the operation of the second electronic tool based on the second operational parameter. (Valentini: “If such information can be received (“yes”), it is received in functional block 54 and then forwarded to the processing and calculation mechanism 15. In functional block 56 the processing and calculation mechanism 15 process the received information and calculate the correction signal 16 for the at least one operation parameter of the vacuum cleaner 1 based on the received information. In functional block 58 the correction signal 16 is forwarded to the adjustment mechanism 17, which in functional block 60 perform correction the operation signal designated for one or more entities 8, 12 of the vacuum cleaner 1, in order to operate the vacuum cleaner 1 under the at least one corrected operation parameter with the at least one corrected operation signal 18, 18′. In functional block 62 the corrected operation signal 18, 18′ is forwarded to the entities 8, 12 of the vacuum cleaner 1. For example, if the corrected operation signal is provided to a control unit, like control unit 38, for controlling the speed of the motor 8, the motor speed can be adapted depending on the received information.” Paragraph 0094; “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067; “a current speed of the motor 8 of the tool 2” paragraph 0070)


Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0100724 (Valentini) in view of U.S. Patent Application Publication No. 2017/0193761 (Suzuki) and further in view of U.S. Patent Application Publication No. 2015/0239086 (Lee).


Claim 3:
	The cited prior art describes the system of claim 1, 
wherein the first electronic tool is a rotary hammer or concrete saw and (Valentini: “The power tool which can be pneumatically connected to the vacuum cleaner can be any power tool which generates dust during its operation. In particular, but not limited to, the tool can be any kind of hand guided power tool, for example a grinder, a sander, a polisher, a planer, a drill, a glazing machine, a scouring machine, or an electric saw. . . In particular, dust within the realm of this invention comprises small particles and dust of concrete, stone, wood, metal, composite materials (e.g. glass-fiber reinforced plastic, resin, body filler), plastic, cement, plaster, varnish or paint in various particle sizes as well as residual abrasive paste or the like.” Paragraph 0013)


the second electronic tool is an electronically controllable water valve or pump providing a dust suppressing water flow. (Lee: see the water pump 73 as illustrated in figure 3; “The power management system 20' is capable of electrically connected or communicated to one or more accessory devices such as a fluid pump, a light, a water pump 73 and a pressurized pump 74 such that the operation of the accessory devices can be monitored and adjusted simultaneously with the power saw machine 70. In other words, the operation of the power saw machine together with the accessory devices is controlled by the power management system 20'. That is to say, the every single cutting operation is comprehensively managed and supervised.” Paragraph 0044)
One of ordinary skill in the art would have recognized that applying the known technique of Valentini, namely, operational control of a vacuum system from a power tool, and the known techniques of Suzuki, namely, a communication adapter between a working machine and a dust collector, with the known techniques of Lee, namely, a power control system with a power saw and accessory devices, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Valentini to provide information for determining how to control the vacuum system and the teachings of Suzuki to include various components in the working tool with the teachings of Lee of controlling a power saw and accessory devices would have been recognized by those of ordinary skill in the art as resulting in an improved tool communication system (i.e., controlling the water pump using various information 

Claim 4:
Valentini and Suzuki do not explicitly describe a light as described below.  However, Lee teaches the light as described below.  
The cited prior art describes the system of claim 1, 
wherein the second electronic tool further includes a light and (Lee: see the light as illustrated in figure 3 and as described in paragraph 0044)
in response to receiving the control signal based on the operational parameter of the first electronic tool via the second wireless communication hardware of the second electronic tool, the second electronic tool turns-on or adjusts intensity of the light. (Lee: “The power management system 20' is capable of electrically connected or communicated to one or more accessory devices such as a fluid pump, a light, a water pump 73 and a pressurized pump 74 such that the operation of the accessory devices can be monitored and adjusted simultaneously with the power saw machine 70. In other words, the operation of the power saw machine together with the accessory devices is controlled by the power management system 20'. That is to say, the every single cutting operation is comprehensively managed and supervised.” Paragraph 0044; Valentini: “If such information can be received (“yes”), it is received in functional block 54 and then forwarded to the processing and calculation mechanism 15. In functional block 56 the processing and calculation mechanism 15 process the received information and calculate the correction signal 16 for the at least one operation parameter of the vacuum cleaner 1 based on the received information. In functional block 58 the correction signal 16 is forwarded to the adjustment mechanism 17, which in functional block 60 perform correction the operation signal designated for one or more entities 8, 12 of the vacuum cleaner 1, in order to operate the vacuum cleaner 1 under the at least one corrected operation parameter with the at least one corrected operation signal 18, 18′. In functional block 62 the corrected operation signal 18, 18′ is forwarded to the entities 8, 12 of the vacuum cleaner 1. For example, if the corrected operation signal is provided to a control unit, like control unit 38, for controlling the speed of the motor 8, the motor speed can be adapted depending on the received information.” Paragraph 0094; “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067; “a current speed of the motor 8 of the tool 2” paragraph 0070)
Valentini, Suzuki, and Lee are combinable for the same rationale as set forth above with respect to claim 3.

Claim 10:
	The cited prior art describes the method of claim 8, 
wherein the first electronic tool is a rotary hammer or concrete saw and (Valentini: “The power tool which can be pneumatically connected to the vacuum cleaner can be any power tool which generates dust during its operation. In particular, but not limited to, the tool can be any kind of hand guided power tool, for example a grinder, a sander, a polisher, a planer, a drill, a glazing machine, a scouring machine, or an electric saw. . . In particular, dust within the realm of this invention comprises small particles and dust of concrete, stone, wood, metal, composite materials (e.g. glass-fiber reinforced plastic, resin, body filler), plastic, cement, plaster, varnish or paint in various particle sizes as well as residual abrasive paste or the like.” Paragraph 0013)

Valentini and Suzuki do not explicitly describe a water pump as described below.  However, Lee teaches the water pump as described below.  
the second electronic tool is an electronically controllable water valve or pump, and (Lee: see the water pump 73 as illustrated in figure 3; “The power management system 20' is capable of electrically connected or communicated to one or more accessory devices such as a fluid pump, a light, a water pump 73 and a pressurized pump 74 such that the operation of the accessory devices can be monitored and adjusted simultaneously with the power saw machine 70. In other words, the operation of the power saw machine together with the accessory devices is controlled by the power management system 20'. That is to say, the every single cutting operation is comprehensively managed and supervised.” Paragraph 0044)
wherein controlling the second electronic tool, by the second electronic controller, includes controlling the electronically controllable water valve or pump to provide a dust suppressing water flow. (Lee: see the water pump 73 as illustrated in figure 3; “The power management system 20' is capable of electrically connected or communicated to one or more accessory devices such as a fluid pump, a light, a water pump 73 and a pressurized pump 74 such that the operation of the accessory devices can be monitored and adjusted simultaneously with the power saw machine 70. In other words, the operation of the power saw machine together with the accessory devices is controlled by the power management system 20'. That is to say, the every single cutting operation is comprehensively managed and supervised.” Paragraph 0044; Valentini: “If such information can be received (“yes”), it is received in functional block 54 and then forwarded to the processing and calculation mechanism 15. In functional block 56 the processing and calculation mechanism 15 process the received information and calculate the correction signal 16 for the at least one operation parameter of the vacuum cleaner 1 based on the received information. In functional block 58 the correction signal 16 is forwarded to the adjustment mechanism 17, which in functional block 60 perform correction the operation signal designated for one or more entities 8, 12 of the vacuum cleaner 1, in order to operate the vacuum cleaner 1 under the at least one corrected operation parameter with the at least one corrected operation signal 18, 18′. In functional block 62 the corrected operation signal 18, 18′ is forwarded to the entities 8, 12 of the vacuum cleaner 1. For example, if the corrected operation signal is provided to a control unit, like control unit 38, for controlling the speed of the motor 8, the motor speed can be adapted depending on the received information.” Paragraph 0094; “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067; “a current speed of the motor 8 of the tool 2” paragraph 0070)
Valentini, Suzuki, and Lee are combinable for the same rationale as set forth above with respect to claim 3.

Claim 11:
Valentini and Suzuki do not explicitly describe a light as described below.  However, Lee teaches the light as described below.  
The cited prior art describes the method of claim 8, 
wherein the second electronic tool further includes a light, (Lee: see the light as illustrated in figure 3 and as described in paragraph 0044)
wherein controlling the second electronic tool, by the second electronic controller, includes turning on or adjusting intensity of the light. (Lee: “The power management system 20' is capable of electrically connected or communicated to one or more accessory devices such as a fluid pump, a light, a water pump 73 and a pressurized pump 74 such that the operation of the accessory devices can be monitored and adjusted simultaneously with the power saw machine 70. In other words, the operation of the power saw machine together with the accessory devices is controlled by the power management system 20'. That is to say, the every single cutting operation is comprehensively managed and supervised.” Paragraph 0044; Valentini: “If such information can be received (“yes”), it is received in functional block 54 and then forwarded to the processing and calculation mechanism 15. In functional block 56 the processing and calculation mechanism 15 process the received information and calculate the correction signal 16 for the at least one operation parameter of the vacuum cleaner 1 based on the received information. In functional block 58 the correction signal 16 is forwarded to the adjustment mechanism 17, which in functional block 60 perform correction the operation signal designated for one or more entities 8, 12 of the vacuum cleaner 1, in order to operate the vacuum cleaner 1 under the at least one corrected operation parameter with the at least one corrected operation signal 18, 18′. In functional block 62 the corrected operation signal 18, 18′ is forwarded to the entities 8, 12 of the vacuum cleaner 1. For example, if the corrected operation signal is provided to a control unit, like control unit 38, for controlling the speed of the motor 8, the motor speed can be adapted depending on the received information.” Paragraph 0094; “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067; “a current speed of the motor 8 of the tool 2” paragraph 0070)
Valentini, Suzuki, and Lee are combinable for the same rationale as set forth above with respect to claim 3.


Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0100724 (Valentini) in view of U.S. .


Claim 5:
	The cited prior art describes the system of claim 1, 
wherein the first electronic tool is a power tool including a motor, and (Valentini: see the tool’s motor as described in paragraphs 0021, 0022, 0052; “The fan can be actuated by a motor (not shown) of the tool 2 during its intended operation. Hence, the motor can actuate the working element 4 as well as the extraction device 5. The motor of the tool 2 can be an electric or a pneumatic motor. In the examples of FIGS. 1 and 2 the motor is an electric motor. Of course, the fan could be actuated by an additional motor separate from the motor for actuating the working element 4.” Paragraph 0052)

Valentini and Suzuki do not explicitly describe a radio as described below.  However, Ashinghurst teaches the radio as described below.  
the second electronic tool is a work site radio, and (Ashinghurst: “For example, when the app detects a power tool 200 being turned on, such as when the user pulls on a trigger, the app can increase the volume on radio charger 210.” Paragraph 0060; “The computing device 250 can also control power tool 200 and/or charger 210 according to the use of the computing device 250. For example, if computing device 250 receives a phone call, the app can turn off power tool 200 and/or lower the volume on radio charger 210.” Paragraph 0059)
to control the second electronic tool according to the operational parameter, the second electronic controller is configured to adjust a volume of the work site radio according to the operational parameter. (Ashinghurst: “For example, when the app detects a power tool 200 being turned on, such as when the user pulls on a trigger, the app can increase the volume on radio charger 210.” Paragraph 0060; “The computing device 250 can also control power tool 200 and/or charger 210 according to the use of the computing device 250. For example, if computing device 250 receives a phone call, the app can turn off power tool 200 and/or lower the volume on radio charger 210.” Paragraph 0059; Valentini: “If such information can be received (“yes”), it is received in functional block 54 and then forwarded to the processing and calculation mechanism 15. In functional block 56 the processing and calculation mechanism 15 process the received information and calculate the correction signal 16 for the at least one operation parameter of the vacuum cleaner 1 based on the received information. In functional block 58 the correction signal 16 is forwarded to the adjustment mechanism 17, which in functional block 60 perform correction the operation signal designated for one or more entities 8, 12 of the vacuum cleaner 1, in order to operate the vacuum cleaner 1 under the at least one corrected operation parameter with the at least one corrected operation signal 18, 18′. In functional block 62 the corrected operation signal 18, 18′ is forwarded to the entities 8, 12 of the vacuum cleaner 1. For example, if the corrected operation signal is provided to a control unit, like control unit 38, for controlling the speed of the motor 8, the motor speed can be adapted depending on the received information.” Paragraph 0094; “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067; “a current speed of the motor 8 of the tool 2” paragraph 0070)
One of ordinary skill in the art would have recognized that applying the known technique of Valentini, namely, operational control of a vacuum system from a power tool, and the known techniques of Suzuki, namely, a communication adapter between a working machine and a dust collector, with the known techniques of Ashinghurst, namely, a power tool enhancement system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Valentini to provide information for determining how to control the vacuum system and the teachings of Suzuki to include various components in the working tool with the teachings of Ashinghurst of controlling various devices would have been recognized by those of ordinary skill in the art as resulting in an improved tool communication system (i.e., controlling the radio using various information communicated by a tool of Valentini based on the teachings of data communication between a tool and a vacuum in Suzuki and the teachings of controlling a radio in Ashinghurst).

Claim 12:
	The cited prior art describes the method of claim 8, 
wherein the first electronic tool is a power tool including a motor, and (Valentini: see the tool’s motor as described in paragraphs 0021, 0022, 0052; “The fan can be actuated by a motor (not shown) of the tool 2 during its intended operation. Hence, the motor can actuate the working element 4 as well as the extraction device 5. The motor of the tool 2 can be an electric or a pneumatic motor. In the examples of FIGS. 1 and 2 the motor is an electric motor. Of course, the fan could be actuated by an additional motor separate from the motor for actuating the working element 4.” Paragraph 0052)

Valentini and Suzuki do not explicitly describe a radio as described below.  However, Ashinghurst teaches the radio as described below.  
the second electronic tool is a work site radio, and (Ashinghurst: “For example, when the app detects a power tool 200 being turned on, such as when the user pulls on a trigger, the app can increase the volume on radio charger 210.” Paragraph 0060; “The computing device 250 can also control power tool 200 and/or charger 210 according to the use of the computing device 250. For example, if computing device 250 receives a phone call, the app can turn off power tool 200 and/or lower the volume on radio charger 210.” Paragraph 0059)
wherein controlling the second electronic tool according to the operational parameter, by the second electronic controller, includes adjusting a volume of the work site radio according to the operational parameter. (Ashinghurst: “For example, when the app detects a power tool 200 being turned on, such as when the user pulls on a trigger, the app can increase the volume on radio charger 210.” Paragraph 0060; “The computing device 250 can also control power tool 200 and/or charger 210 according to the use of the computing device 250. For example, if computing device 250 receives a phone call, the app can turn off power tool 200 and/or lower the volume on radio charger 210.” Paragraph 0059; Valentini: “If such information can be received (“yes”), it is received in functional block 54 and then forwarded to the processing and calculation mechanism 15. In functional block 56 the processing and calculation mechanism 15 process the received information and calculate the correction signal 16 for the at least one operation parameter of the vacuum cleaner 1 based on the received information. In functional block 58 the correction signal 16 is forwarded to the adjustment mechanism 17, which in functional block 60 perform correction the operation signal designated for one or more entities 8, 12 of the vacuum cleaner 1, in order to operate the vacuum cleaner 1 under the at least one corrected operation parameter with the at least one corrected operation signal 18, 18′. In functional block 62 the corrected operation signal 18, 18′ is forwarded to the entities 8, 12 of the vacuum cleaner 1. For example, if the corrected operation signal is provided to a control unit, like control unit 38, for controlling the speed of the motor 8, the motor speed can be adapted depending on the received information.” Paragraph 0094; “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067; “a current speed of the motor 8 of the tool 2” paragraph 0070)
Valentini, Suzuki, and Ashinghurst are combinable for the same rationale as set forth above with respect to claim 5.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0100724 (Valentini) in view of U.S. Patent Application Publication No. 2017/0193761 (Suzuki) and further in view of U.S. Patent Application Publication No. 2010/0199453 (Brotto).


Claim 7:
Valentini and Suzuki do not explicitly describe the adapter as described below.  However, Brotto teaches the adapter as described below.  
The cited prior art describes the system of claim 1, 
wherein the second wireless communication hardware of the second electronic tool is part of an adapter attached to the second electronic tool, and (see the wireless communication hardware of Valentini and the VAC transceiver in Brotto; Brotto: see the VAC transceiver 200 as illustrated in figures 1, 2, 3 and as described in paragraphs 0027, 0037, 0038; Valentini: see the reception mechanism 13 as illustrated in figure 1 and as described in paragraph 0058; “The link 14 can comprise one or more electric cables, optical fibers or can be realized as a wireless data communication link.” Paragraph 0058; “The reception mechanism 13 can be realized by the data communication interface 41, for example for a wireless data communication, located anywhere in the upper part 30a of the casing.” Paragraph 0085)
the adapter transmits the control signal based on the operational parameter of the first electronic tool to the second electronic controller of the second electronic tool. (Brotto: “The wireless signal 700, 705 generated by the tool transmitter 100 or key fob 600 is received by the VAC receiver 200 (and optionally one or both of the blast gate receiver 300 and relay device 800) and activates the dust collector 400 and/or optionally the blast gate 350 (and/or optionally a distant dust collector 400/blast gate 350 outside the range of wireless signal 700 via relay device 800 repeating the signal). Once the power tool 500 operation terminates, another wireless signal (not shown) may be generated by the tool transmitter 100/key fob 600 to deactivate the dust collector 400 (and optionally close blast gate 350 and/or a remote device outside the signal range via relay device 800). The transmission of a `deactivation signal` may be immediate, or may be delayed for a period after the power tool 500 turns off in order to clear the remaining dust out of the vacuum conduit 550. The delay may be incorporated in a circuit within the tool transmitter 100, or it may be incorporated in the VAC receiver 200 circuitry. In an example, the delay duration may be part of a coded wireless signal 700 transmitted by the tool transmitter 100 to the VAC receiver 200.” Paragraph 0031)
One of ordinary skill in the art would have recognized that applying the known technique of Valentini, namely, operational control of a vacuum system from a power tool, and the known techniques of Suzuki, namely, a communication adapter between a working machine and a dust collector, with the known techniques of Brotto, namely, a wireless particle collection system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Valentini to provide information for determining how to control the 

Claim 14:
Valentini and Suzuki do not explicitly describe the adapter as described below.  However, Brotto teaches the adapter as described below.  
The cited prior art describes the method of claim 8, 
wherein the second wireless communication hardware of the second electronic tool is part of an adapter attached to the second electronic tool, and (see the wireless communication hardware of Valentini and the VAC transceiver in Brotto; Brotto: see the VAC transceiver 200 as illustrated in figures 1, 2, 3 and as described in paragraphs 0027, 0037, 0038; Valentini: see the reception mechanism 13 as illustrated in figure 1 and as described in paragraph 0058; “The link 14 can comprise one or more electric cables, optical fibers or can be realized as a wireless data communication link.” Paragraph 0058; “The reception mechanism 13 can be realized by the data communication interface 41, for example for a wireless data communication, located anywhere in the upper part 30a of the casing.” Paragraph 0085)
the adapter transmits the control signal based on the operational parameter of the first electronic tool to the second electronic controller of the second electronic tool. (Brotto: “The wireless signal 700, 705 generated by the tool transmitter 100 or key fob 600 is received by the VAC receiver 200 (and optionally one or both of the blast gate receiver 300 and relay device 800) and activates the dust collector 400 and/or optionally the blast gate 350 (and/or optionally a distant dust collector 400/blast gate 350 outside the range of wireless signal 700 via relay device 800 repeating the signal). Once the power tool 500 operation terminates, another wireless signal (not shown) may be generated by the tool transmitter 100/key fob 600 to deactivate the dust collector 400 (and optionally close blast gate 350 and/or a remote device outside the signal range via relay device 800). The transmission of a `deactivation signal` may be immediate, or may be delayed for a period after the power tool 500 turns off in order to clear the remaining dust out of the vacuum conduit 550. The delay may be incorporated in a circuit within the tool transmitter 100, or it may be incorporated in the VAC receiver 200 circuitry. In an example, the delay duration may be part of a coded wireless signal 700 transmitted by the tool transmitter 100 to the VAC receiver 200.” Paragraph 0031)
Valentini, Suzuki, and Brotto are combinable for the same rationale as set forth above with respect to claim 7.


Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0193761 (Suzuki) in view of U.S. .


Claim 15:
Suzuki does not explicitly describe a water pump or operational parameter as described below.  However, Lee teaches the water pump and Valentini teaches the operational parameter as described below.  
The cited prior art describes a system for a power tool in control of an electronically controllable water flow device, the system comprising: (Lee: “The power management system 20' is capable of electrically connected or communicated to one or more accessory devices such as a fluid pump, a light, a water pump 73 and a pressurized pump 74 such that the operation of the accessory devices can be monitored and adjusted simultaneously with the power saw machine 70. In other words, the operation of the power saw machine together with the accessory devices is controlled by the power management system 20'. That is to say, the every single cutting operation is comprehensively managed and supervised.” Paragraph 0044)
a power tool that includes (Suzuki: see the working machine 2 as illustrated in figure 1 and as described in paragraph 0048)
a power tool activation input, (Suzuki: see the switch 14 as illustrated in figure 1 and as described in paragraph 0055)
a first motor, (Suzuki: see the motor 12 as illustrated in figure 1 and as described in paragraph 0059)
a first wireless communication hardware, and (Suzuki: see the communication adapter 7 as illustrated in figure 1 and as described in paragraphs 0064, 66)
a first electronic controller including a first electronic processor that is communicatively coupled to a first memory, the power tool activation input, the first motor, and the first wireless communication hardware, (Suzuki: see the controller 11 including a CPU 11a and connected to a memory 11b, the switch 14, the motor 12, and the communication adapter 7 as illustrated in figure 1 and as described in paragraph 0057; “The controller 11 comprises a microcomputer that comprises a CPU 11a and a memory 11b. The memory 11b comprises a semiconductor memory, such as a RAM, a ROM, and a flash memory. The memory 11b stores various programs and data, in order to achieve various functions of the electric working machine 2. The various functions provided to the electric working machine 2 can be achieved through execution of various programs stored in the memory 11b by the CPU 11a.” paragraph 0057)
wherein the first memory of the power tool includes instructions that, when executed by the first electronic processor, cause the first electronic controller to: (Suzuki: “The controller 11 comprises a microcomputer that comprises a CPU 11a and a memory 11b. The memory 11b comprises a semiconductor memory, such as a RAM, a ROM, and a flash memory. The memory 11b stores various programs and data, in order to achieve various functions of the electric working machine 2. The various functions provided to the electric working machine 2 can be achieved through execution of various programs stored in the memory 11b by the CPU 11a.” paragraph 0057)
determine, using the first electronic controller, an operational parameter of the power tool, wherein the operational parameter includes at least one selected from the group of (Valentini: “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067)
a current draw being above a threshold and
a selected mode, (Valentini: “type or age of a currently mounted working element of the tool,” paragraph 0025; “a type and age of a currently mounted working element, e.g. abrasive sheet material (paper or a fabric) with a certain granulation, certain type of polishing pad (cotton, micro fiber, wool), etc.” paragraph 0028)
transmit a control signal via the first wireless communication hardware based on the operation parameter; and (Suzuki: “When the trigger switch 14 is turned on, the controller 11 drives the motor 12, and outputs in-operation information and an electric power for operation of the communication adapter 7 to the communication adapter 7 through a machine-side IF 15. As a result, an interlocking command is transmitted wirelessly from the communication adapter 7 to the dust collector 3, causing interlocking operation of the dust collector 3.” Paragraph 0056; Valentini: “The characteristics retrieved by the one or more sensors of the tool are then transmitted to the vacuum cleaner as the information regarding the tool's characteristics and/or its current use either directly or after pre-processing.” Paragraph 0033)
an electronically controllable water flow device that includes (see the water pump in Lee and the dust collector (i.e., device connected to tool) in Suzuki; Lee: see the water pump 73 as illustrated in figure 3; “The power management system 20' is capable of electrically connected or communicated to one or more accessory devices such as a fluid pump, a light, a water pump 73 and a pressurized pump 74 such that the operation of the accessory devices can be monitored and adjusted simultaneously with the power saw machine 70. In other words, the operation of the power saw machine together with the accessory devices is controlled by the power management system 20'. That is to say, the every single cutting operation is comprehensively managed and supervised.” Paragraph 0044; Suzuki: see the dust collector 3 as illustrated in figure 1)
a second wireless communication hardware, (Suzuki: see the communication unit 35 as illustrated in figure 1 and as described in paragraph 0070)
a second electronic controller including a second electronic processor that is communicatively coupled to a second memory and the second wireless communication hardware, (Suzuki: see the controller 31 connected to the communication unit 35 and including memory as illustrated in figure 1 and as described in paragraph 0071; “The controller 31 comprises a microcomputer that comprises a CPU and a memory in a similar manner as the controller 11 of the electric working machine 2, and achieves various functions in the dust collector 3. When the operation switch (not-shown) is turned on by a user of the dust collector 3, the controller 31 drives the motor 32. That is, operation of the dust collector 3 is started to suction dust and machining chips.” Paragraph 0071)
wherein the second memory of the electronically controllable water flow device includes instructions that, when executed by the second electronic processor, cause the second electronic controller to: (Suzuki: “The controller 31 comprises a microcomputer that comprises a CPU and a memory in a similar manner as the controller 11 of the electric working machine 2, and achieves various functions in the dust collector 3. When the operation switch (not-shown) is turned on by a user of the dust collector 3, the controller 31 drives the motor 32. That is, operation of the dust collector 3 is started to suction dust and machining chips.” Paragraph 0071)
in response to receiving the control signal from the power tool via the second wireless communication hardware of the electronically controllable water flow device, control the electronically controllable water flow device. (see the water pump control in Lee and the control signals in Suzuki; Lee: see the water pump 73 as illustrated in figure 3; “The power management system 20' is capable of electrically connected or communicated to one or more accessory devices such as a fluid pump, a light, a water pump 73 and a pressurized pump 74 such that the operation of the accessory devices can be monitored and adjusted simultaneously with the power saw machine 70. In other words, the operation of the power saw machine together with the accessory devices is controlled by the power management system 20'. That is to say, the every single cutting operation is comprehensively managed and supervised.” Paragraph 0044; Suzuki: “Also, when receiving an interlocking command wirelessly transmitted from the communication adapter 7 through the communication unit 35, the controller 31 drives the motor 32 to thereby cause an interlocking operation of the dust collector 3 with the electric working machine 2.” Paragraph 0072; “The communication unit 35 comprises a control circuit 36 and an antenna 37. The control circuit 36 controls wireless communication through the antenna 37. When receiving a transmission signal wirelessly transmitted from the communication adapter 7 through the antenna 37, the control circuit 36 outputs information included in the transmission signal to the controller 31. In a case where the transmission signal includes an interlocking command, the interlocking command is outputted to the controller 31.” Paragraph 0070)
One of ordinary skill in the art would have recognized that applying the known technique of Suzuki, namely, a communication adapter between a working machine and a dust collector, and the known techniques of Lee, namely, a power control system with a power saw and accessory devices, with the known techniques of Valentini, namely, operational control of a 

Claim 16:
Suzuki and Lee do not explicitly describe a concrete saw as described below.  However, Valentini teaches the concrete saw as described below.  
The cited prior art describes the system of claim 15, wherein the power tool is a rotary hammer or a concrete saw. (Valentini: “The power tool which can be pneumatically connected to the vacuum cleaner can be any power tool which generates dust during its operation. In particular, but not limited to, the tool can be any kind of hand guided power tool, for example a grinder, a sander, a polisher, a planer, a drill, a glazing machine, a scouring machine, or an electric saw. . . In particular, dust within the realm of this invention comprises small particles and dust of concrete, stone, wood, metal, composite materials (e.g. glass-fiber reinforced plastic, resin, body filler), plastic, cement, plaster, varnish or paint in various particle sizes as well as residual abrasive paste or the like.” Paragraph 0013)


Claim 17:
Suzuki does not explicitly describe a water pump as described below.  However, Lee teaches the water pump as described below.  
The cited prior art describes the system of claim 15, 
wherein the electronically controllable water flow device includes a controllable element that is at least one selected from the group of an electronically controllable valve and a pump motor, and (Lee: see the water pump 73 as illustrated in figure 3; “The power management system 20' is capable of electrically connected or communicated to one or more accessory devices such as a fluid pump, a light, a water pump 73 and a pressurized pump 74 such that the operation of the accessory devices can be monitored and adjusted simultaneously with the power saw machine 70. In other words, the operation of the power saw machine together with the accessory devices is controlled by the power management system 20'. That is to say, the every single cutting operation is comprehensively managed and supervised.” Paragraph 0044; “For example, when a power saw machine 70' having a saw blade 71' is used together with a water pump 73, a rotational speed of the saw blade 71' is arranged to be controlled by the power control module 216' and the power activation module 211' which is electrically communicated with the power machine 7' is arranged to shutting off the power saw machine 70' after the rotational speed of the saw blade 71' is controlled to be decreased for an extended period of time. The water pump which is powered through the power converting unit 2161' is then turned off for lack of power. In addition, the power control module 216' may further generate a saw usage of the power saw machine by recording the usage of power through the power output terminal 202'.” Paragraph 0067; Suzuki: see the dust collector 3 with a motor 32 as illustrated in figure 1)
wherein the control of the electronically controllable water flow device in response to receiving the control signal includes control of the controllable element by the second electronic controller. (see the water pump control in Lee and the control signals in Suzuki; Lee: see the water pump 73 as illustrated in figure 3; “The power management system 20' is capable of electrically connected or communicated to one or more accessory devices such as a fluid pump, a light, a water pump 73 and a pressurized pump 74 such that the operation of the accessory devices can be monitored and adjusted simultaneously with the power saw machine 70. In other words, the operation of the power saw machine together with the accessory devices is controlled by the power management system 20'. That is to say, the every single cutting operation is comprehensively managed and supervised.” Paragraph 0044; Suzuki: “Also, when receiving an interlocking command wirelessly transmitted from the communication adapter 7 through the communication unit 35, the controller 31 drives the motor 32 to thereby cause an interlocking operation of the dust collector 3 with the electric working machine 2.” Paragraph 0072; “The communication unit 35 comprises a control circuit 36 and an antenna 37. The control circuit 36 controls wireless communication through the antenna 37. When receiving a transmission signal wirelessly transmitted from the communication adapter 7 through the antenna 37, the control circuit 36 outputs information included in the transmission signal to the controller 31. In a case where the transmission signal includes an interlocking command, the interlocking command is outputted to the controller 31.” Paragraph 0070)
Suzuki and Lee are combinable for the same rationale as set forth above with respect to claim 15.

Claim 18:
Suzuki and Lee do not explicitly describe an operational parameter as described below.  However, Valentini teaches the operational parameter as described below.  
The cited prior art describes the system of claim 15, 
the control of the electronically controllable water flow device by the second electronic controller is based on the operational parameter transmitted by the power tool. (Lee: see the water pump 73 as illustrated in figure 3; “The power management system 20' is capable of electrically connected or communicated to one or more accessory devices such as a fluid pump, a light, a water pump 73 and a pressurized pump 74 such that the operation of the accessory devices can be monitored and adjusted simultaneously with the power saw machine 70. In other words, the operation of the power saw machine together with the accessory devices is controlled by the power management system 20'. That is to say, the every single cutting operation is comprehensively managed and supervised.” Paragraph 0044; Valentini: “If such information can be received (“yes”), it is received in functional block 54 and then forwarded to the processing and calculation mechanism 15. In functional block 56 the processing and calculation mechanism 15 process the received information and calculate the correction signal 16 for the at least one operation parameter of the vacuum cleaner 1 based on the received information. In functional block 58 the correction signal 16 is forwarded to the adjustment mechanism 17, which in functional block 60 perform correction the operation signal designated for one or more entities 8, 12 of the vacuum cleaner 1, in order to operate the vacuum cleaner 1 under the at least one corrected operation parameter with the at least one corrected operation signal 18, 18′. In functional block 62 the corrected operation signal 18, 18′ is forwarded to the entities 8, 12 of the vacuum cleaner 1. For example, if the corrected operation signal is provided to a control unit, like control unit 38, for controlling the speed of the motor 8, the motor speed can be adapted depending on the received information.” Paragraph 0094; “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067; “a current speed of the motor 8 of the tool 2” paragraph 0070)
Suzuki, Lee, and Valentini are combinable for the same rationale as set forth above with respect to claim 15.

Claim 19:
Suzuki and Lee do not explicitly describe an operational parameter as described below.  However, Valentini teaches the operational parameter as described below.  
The cited prior art describes the system of claim 18, 
wherein the power tool determines a second operational parameter of the power tool and (Valentini: see various information that can be utilized as described in paragraphs 0067-0075; “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067; “a current speed of the motor 8 of the tool 2” paragraph 0070; “an amount of dust per time unit currently generated by the tool 2” paragraph 0072; “The amount of dust per time unit currently generated by the tool 2 during operation can also be determined by appropriate sensor devices (e.g. an optical sensor, etc.) located in the dust extraction device 5 and/or the connection element 6 of the tool 2.” Paragraph 0077)
transmits a second control signal based on the second operational parameter via the first wireless communication hardware; and (Valentini: “The characteristics retrieved by the one or more sensors of the tool are then transmitted to the vacuum cleaner as the information regarding the tool's characteristics and/or its current use either directly or after pre-processing.” Paragraph 0033)
in response to receiving the second control signal from the power tool, the electronically controllable water flow device adjusts the operation of the electronically controllable water flow device based on the second operational parameter. (Lee: see the water pump 73 as illustrated in figure 3; “The power management system 20' is capable of electrically connected or communicated to one or more accessory devices such as a fluid pump, a light, a water pump 73 and a pressurized pump 74 such that the operation of the accessory devices can be monitored and adjusted simultaneously with the power saw machine 70. In other words, the operation of the power saw machine together with the accessory devices is controlled by the power management system 20'. That is to say, the every single cutting operation is comprehensively managed and supervised.” Paragraph 0044; Valentini: “If such information can be received (“yes”), it is received in functional block 54 and then forwarded to the processing and calculation mechanism 15. In functional block 56 the processing and calculation mechanism 15 process the received information and calculate the correction signal 16 for the at least one operation parameter of the vacuum cleaner 1 based on the received information. In functional block 58 the correction signal 16 is forwarded to the adjustment mechanism 17, which in functional block 60 perform correction the operation signal designated for one or more entities 8, 12 of the vacuum cleaner 1, in order to operate the vacuum cleaner 1 under the at least one corrected operation parameter with the at least one corrected operation signal 18, 18′. In functional block 62 the corrected operation signal 18, 18′ is forwarded to the entities 8, 12 of the vacuum cleaner 1. For example, if the corrected operation signal is provided to a control unit, like control unit 38, for controlling the speed of the motor 8, the motor speed can be adapted depending on the received information.” Paragraph 0094; “The information regarding the characteristics of the tool 2 and/or its current use, which is transmitted by the tool 2 across the data communication link 14 and received by the reception mechanism 13 of the vacuum cleaner 1 may include one or more of the following:” paragraph 0067; “a current speed of the motor 8 of the tool 2” paragraph 0070)
.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0193761 (Suzuki) in view of U.S. Patent Application Publication No. 2015/0239086 (Lee) and further in view of U.S. Patent Application Publication No. 2016/0100724 (Valentini) and U.S. Patent Application Publication No. 2010/0199453 (Brotto).


Claim 20:
Suzuki, Lee, and Valentini do not explicitly describe the adapter as described below.  However, Brotto teaches the adapter as described below.  
The cited prior art describes the system of claim 15, 
wherein the second wireless communication hardware of the electronically controllable water flow device is part of an adapter attached to the electronically controllable water flow device, and  (see the wireless communication hardware of Suzuki and the VAC transceiver in Brotto; Brotto: see the VAC transceiver 200 as illustrated in figures 1, 2, 3 and as described in paragraphs 0027, 0037, 0038; see the water pump in Lee and the dust collector (i.e., device connected to tool) in Suzuki; Lee: see the water pump 73 as illustrated in figure 3; “The power management system 20' is capable of electrically connected or communicated to one or more accessory devices such as a fluid pump, a light, a water pump 73 and a pressurized pump 74 such that the operation of the accessory devices can be monitored and adjusted simultaneously with the power saw machine 70. In other words, the operation of the power saw machine together with the accessory devices is controlled by the power management system 20'. That is to say, the every single cutting operation is comprehensively managed and supervised.” Paragraph 0044; Suzuki: see the dust collector 3 as illustrated in figure 1; see the communication unit 35 as illustrated in figure 1 and as described in paragraph 0070)
the adapter transmits the control signal from the power tool to the second electronic controller of the electronically controllable water flow device. (Brotto: “The wireless signal 700, 705 generated by the tool transmitter 100 or key fob 600 is received by the VAC receiver 200 (and optionally one or both of the blast gate receiver 300 and relay device 800) and activates the dust collector 400 and/or optionally the blast gate 350 (and/or optionally a distant dust collector 400/blast gate 350 outside the range of wireless signal 700 via relay device 800 repeating the signal). Once the power tool 500 operation terminates, another wireless signal (not shown) may be generated by the tool transmitter 100/key fob 600 to deactivate the dust collector 400 (and optionally close blast gate 350 and/or a remote device outside the signal range via relay device 800). The transmission of a `deactivation signal` may be immediate, or may be delayed for a period after the power tool 500 turns off in order to clear the remaining dust out of the vacuum conduit 550. The delay may be incorporated in a circuit within the tool transmitter 100, or it may be incorporated in the VAC receiver 200 circuitry. In an example, the delay duration may be part of a coded wireless signal 700 transmitted by the tool transmitter 100 to the VAC receiver 200.” Paragraph 0031)
One of ordinary skill in the art would have recognized that applying the known technique of Suzuki, namely, a communication adapter between a working machine and a dust collector, the known techniques of Lee, namely, a power control system with a power saw and accessory devices, , and the known techniques of Valentini, namely, operational control of a vacuum system from a power tool, with the known techniques of Brotto, namely, a wireless particle collection system, a would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Suzuki to include various components in the working tool, the teachings of Lee of controlling a power saw and accessory devices, the teachings of Valentini to provide information for determining how to control the vacuum system, and the teachings of Brotto of controlling a vacuum using a transceiver would have been recognized by those of ordinary skill in the art as resulting in an improved tool communication system (i.e., controlling the water pump using various information communicated by a tool of Suzuki based on the teachings of controlling a water pump in Lee, the teachings of controlling a device based on various information in Valentini, and the teachings of controlling via a transceiver in Brotto).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Christopher E. Everett/            Primary Examiner, Art Unit 2116